The opinion of the court was delivered by
Van Syckel, J.
The plaintiffs complain that in the assessment for taxes in the city of Elizabeth, for the year 1875, their lands were valued at too high a rate, and, after having failed to secure a satisfactory abatement on their appeal to the commissioners of appeal, they prosecuted their writ of certiorari out of this court, to review the valuation of the assessor.
As the law was when State v. Quaife, 3 Zab. 89, and State v. Ross, 3 Zab. 517, were decided, the decision of the commissioners of appeal was final and conclusive; but the act of March 26th, 1852, (Nix. Dig. 946, pl. 61,) confers *250upon this court power to correct the assessment, if it can be-shown “ that the amount or value of taxable property for which any person is therein assessed, is too great.” State v. Randolph, 1 Dutcher 428; State, Young, pros., v. Parker, 5 Vroom 49; State, Howell, pros., v. Metz, 2 Vroom 365.
The power to relieve against an over-valuation being-clearly given, the only question to be considered is, what abatement, if any, the relators are entitled to ?
It is impossible to examine the maps and the testimony in this case, without feeling that injustice has been done to the prosecutors, and while it cannot be computed, with accuracy, what the valuation should have been, it may be safely assumed that the prosecutors’ property has been assessed at least twenty-five per cent, higher than it should have been. Upon this basis, the correction will be made. The assessment, as' made by the assessor, is $149,700, in which there is an admitted error of $600, leaving $149,100. The commissioners of appeal struck off the sum of $8000, at which the water-front was assessed, and reduced the balance of the-assessment to the extent of $10,000. The prosecutors are entitled to a further abatement of $25,275, leaving the sum of $105,825 as the proper and just amount for which the assessment is affirmed. As to the excess, it is reversed, with costs.